Name: Commission Regulation (EC) NoÃ 1995/2005 of 7 December 2005 amending Regulation (EC) NoÃ 1864/2004 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  agricultural activity;  cooperation policy;  EU finance;  trade
 Date Published: nan

 8.12.2005 EN Official Journal of the European Union L 320/34 COMMISSION REGULATION (EC) No 1995/2005 of 7 December 2005 amending Regulation (EC) No 1864/2004 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products (1), and in particular Article 15(1) thereof, Whereas: (1) Commission Regulation (EC) No 1864/2004 (2) provides for two periods of application for import licences per year. (2) In the interest of reducing the administrative burden on the competent authorities of the Member States and the importers, only one application per year should be provided for. In order to ensure the continuity of imports throughout the year, the licences should be valid from their effective date of issue until 31 December of the year concerned. (3) In the interest of better management, some order numbers of the tariff quotas opened by Regulation (EC) No 1864/2004 should be changed. For the sake of clarity, all of them should be listed in Annex I to that Regulation. (4) Regulation (EC) No 1864/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1864/2004 is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. A system of tariff quotas is opened in relation to imports into the Community of preserved mushrooms of the genus Agaricus classifiable within CN codes 0711 51 00, 2003 10 20 and 2003 10 30 (hereinafter referred to as preserved mushrooms), subject to the conditions laid down in this Regulation. The volume of each of the tariff quotas, their order number and the period for which they apply, are specified in Annex I. 2. The rate of duty applicable shall be 12 % ad valorem in the case of products falling within CN code 0711 51 00 and 23 % in the case of products falling within CN codes 2003 10 20 and 2003 10 30. However, no duty shall apply in respect of products originating in Romania and Bulgaria.; 2. in Article 5, paragraph 2 is replaced by the following: 2. Licences shall be valid from their effective date of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000 until 31 December of the year concerned.; 3. in Article 6, paragraph 2 is replaced by the following: 2. For imports originating in China and other countries, if the quantity allocated is not fully exhausted by one category of importers, the remainder shall be allocated to the other category.; 4. Article 7 is replaced by the following: Article 7 Restrictions applicable to applications presented by different importers 1. The total amount (drained net weight) of the licence applications to import into the Community preserved mushrooms originating in China and/or other countries submitted by a traditional importer may not relate to a quantity exceeding 150 % of the reference quantity. 2. The total amount (drained net weight) of the licence applications to import into the Community preserved mushrooms originating in China and/or other countries submitted by a new importer may not relate to a quantity exceeding 1 % of the sum of tariff quotas allocated to China and other countries pursuant to Annex I.; 5. In Article 8, paragraph 2 is replaced by the following: 2. Importers shall submit their applications for licences during the first five working days of January.; 6. in Article 9, the first paragraph is replaced by the following: Member States shall notify the Commission, no later than on the tenth working day of January, of the quantities for which licence applications have been lodged.; 7. In Article 10(2), the first subparagraph is replaced by the following: If it is found that the quantities applied for exceed the quantity available, the Commission shall decide, by means of a Regulation, to set an allocation coefficient to be applied to the licence applications in question.; 8. In Article 16, paragraph 1 is replaced by the following: 1. If it is found that applications and/or declarations presented by an importer to the competent authorities of a Member State are false, misleading or inaccurate, unless they are clearly due to a genuine error, the competent authorities of the Member States concerned shall exclude the importer in question from the licence applications system for the next application period as referred to in Article 8(2).; 9. Annex I is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 325, 28.10.2004, p. 30. Regulation as amended by Regulation (EC) No 1857/2005 (OJ L 297, 15.11.2005, p. 9). ANNEX ANNEX I Volume, order number and period of application of tariff quotas referred to in Article 1(1) in tonnes (drained net weight) Country of origin Order No 1 January to 31 December of each year Bulgaria 09.4725 2 887,5 (1) Romania 09.4726 500 China 09.4157 23 750 Other countries 09.4158 3 290 (1) As from 1 January 2006, the allocation for Bulgaria shall be increased by 275 tonnes each year.